GIBSON, J.
This case arose as an action by plaintiff in error, as plaintiff, and cross-action by defendant in error as defendant and cross-petitioner, each being for divorce upon ground of cruelty and each praying for the care and custody of their two minor children. Upon trial judgment was rendered dismissing plaintiff’s-petition, awarding defendant divorce and the decree defined the rights and obligations of the parties with respect to the support and custody of the children. It is from such judgment plaintiff appeals.
The only error urged as a ground for the reversal is that the evidence is insufficient to justify the court in awarding a divorce to defendant upon the ground of cruelty. We have carefully examined the evidence and find that the judgment' is not clearly against the weight thereof, but on the contrary is sustained thereby. In such situation it is the established rule- in this jurisdiction that the judgment of the trial court will not be disturbed. Limb v. Limb, 195 Okla. 249, 156 P. 2d 1013.
Judgment affirmed.
HURST, C.J., DAVISON, V.C.J., and WELCH, CORN, ARNOLD, and LUT-TRELL, JJ., concur. RILEY, J., dissents.